PER CURIAM.
Plaintiff charges that defense counsel in a negligence action made improper remarks during his closing argument and that the damages awarded plaintiff by the jury were legally inadequate. The only jury issue was that of damages and the trial court denied plaintiff’s motion for a new trial. We have examined the record and considered the briefs and arguments of counsel and conclude that no harmful or reversible error has been demonstrated.
Affirmed.
WALDEN and McCAIN, JJ., concur.
REED, J., dissents, without opinion.